Citation Nr: 0734771	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim regarding the revocation of the forfeiture of 
VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was a prisoner of war from April 1942 to August 1942, was in 
no casualty status from August 1942 to January 1945, had 
recognized guerilla service from January 1945 to October 
1945, and had service with the regular Philippine Army from 
October 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim regarding the 
revocation of the forfeiture of VA benefits.  The Board 
remanded the claim in May 2007 for additional development.  
In July 2007, the appellant testified before the Board at a 
hearing that was held at the RO.  


FINDINGS OF FACT

1.  In an April 1977 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the veteran to have forfeited all rights, 
claims and benefits to which he might otherwise be entitled 
under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)].

2.  VBA notified the veteran of the April 1977 forfeiture 
decision and of his appellate rights with regard to that 
decision; the veteran did not appeal the decision.

3.  The RO declined to reopen the claim in September 1998 and 
several times thereafter, most recently in January 2002.

4.  Evidence received since the January 2002 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1977 and January 2002 decisions that 
respectively declared the veteran's forfeiture of VA benefits 
and declined to reopen the previously denied claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to revocation of a forfeiture 
action pursuant to law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in April 1977 and January 
2002, the VBA declared the veteran to have forfeited all 
rights, claims and benefits to which he might otherwise be 
entitled under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 
6104(a)] and the RO declined to reopen the veteran's claim of 
legal entitlement to revocation of a forfeiture action.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the decisions became final 
because the veteran did not file a timely appeal.

The claim for entitlement to revocation of a forfeiture 
action may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in March 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of service department records indicating 
that the veteran was beleaguered from December 1941 to April 
1942, was a prisoner of war from April 1942 to August 1942, 
was in no casualty status from August 1942 to January 1945, 
had recognized guerilla service from January 1945 to October 
1945, and had service with the regular Philippine Army from 
October 1945 to April 19466.  Evidence of record also 
included numerous affidavits sworn by alleged fellow 
servicemen stating that the veteran did not assist any 
resistance unit, but rather served in the Bureau of 
Constabulary as a spy on behalf of the United States, and the 
appellant's own statements alleging the same.  Finally, also 
of record was evidence demonstrating that the veteran 
sustained membership and service in the Japanese-sponsored 
and controlled Bureau of Constabulary, a component of the 
Imperial Japanese Military Forces, during the enemy 
occupation of the Philippines, and that he was of assistance 
to the Imperial Japanese Government, in violation of 
38 U.S.C.A. § 3504(a) (now 38 U.S.C.A. § 6104(a)).  As the 
evidence demonstrated that the veteran had assisted an enemy 
of the United States in a resistance movement, and there was 
no evidence to the contrary, it was determined that the 
veteran had forfeited all rights, claims and benefits to 
which he might otherwise be entitled under 38 U.S.C.A. § 
3504(a) [now 38 U.S.C.A. § 6104(a)].

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including an Affidavit 
for Philippine Army Personnel, and numerous other sworn 
affidavits.  Newly submitted evidence included additional 
sworn affidavits again stating that the veteran did not 
assist any resistance unit, but rather served in the Bureau 
of Constabulary as a spy on behalf of the United States.  
Finally, newly submitted evidence included the appellant's 
own statements, wherein he asserts that he did not serve with 
enemy forces against the United States, but rather that he 
was instructed to join the Bureau of Constabulary as a spy on 
behalf of the United States, and a photograph of the veteran 
in United States military uniform.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials, including the Affidavit for Philippine Army 
Personnel, and the various sworn affidavits cannot serve as a 
basis for reopening the claim because that evidence was 
already of record and is thus duplicative.  Duplicative 
evidence does not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

While the photograph shows that the veteran served in support 
of the United States military, that fact is not in dispute.   
The photograph, however, does not demonstrate that the 
veteran did not assist an enemy of the United States in a 
resistance movement.  Accordingly, the photograph is largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for legal entitlement to 
revocation of a forfeiture action therefore cannot be 
reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the veteran's fellow servicemen or by 
the veteran himself.  The statements of the veteran and his 
fellow servicemen are new but not material.  The veteran and 
his fellow servicemen are not competent to demonstrate that 
he did not participate in an activity which results in a 
forfeiture of benefits under 38 U.S.C.A. § 3504(a) [now 
38 U.S.C.A. § 6104(a)the requirements of 38 C.F.R. § 3.203 
(2007).  Additionally, the statements of the veteran and his 
fellow servicemen are mainly cumulative of those considered 
at the time of the last final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in January 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant did not serve with the Bureau of Constabulary 
against the United States Armed Forces.  Therefore, the new 
evidence is not material.  Thus, the claim for entitlement to 
revocation of a forfeiture action is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in February 2004, August 2006, 
and September 2007; a decision in April 2003; a statement of 
the case in January 2005; and supplemental statements of the 
case in February 2006, and November 2006.  These documents 
discussed the specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in January 2002, VA informed the veteran that his claim 
was denied because he had failed to submit evidence that 
demonstrated that he did not serve with the Bureau of 
Constabulary against the United States.  This communication, 
in addition to the above correspondence which notified the 
veteran that in order to reopen his claim he needed to submit 
evidence demonstrating that he did not aid an enemy of the 
United States during World War II by virtue of his membership 
in the Bureau of Constabulary, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the November 2006 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
revocation of the forfeiture of VA benefits has not been 
submitted, therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


